Hatch, J.
The action is brought to recover commissions for procuring the execution of a contract for the purchase of . real' estate. When this • case was before this court on an appeal from the judgment we said, respecting the obligation. resting, upon plaintiff to entitle him to recover, “ the minds must meet Upon the contract to sell and the terms upon which it is made; when this is accomplished it matters pot what *294those terms are, or whether carried out or not, or whether the failure to finally consummate it is due to the act of the vendor or vendee, for the broker has then fulfilled all that. his contract .of employment called for. * * * It is not of" the essence of the contract that the agreement of sale should be'valid and enforcible; it may be verbal or written, plain or obscure in its terms, loaded with conditions or free from any; it may raise a complete barrier to its fulfillment, if objection to some of its provisions be ■ made, but all are' unavailing to "defeat the broker’s right, he acting in good faith, if the parties have, with full knowledge, met upon a common ground and accepted what is offered as expressive of their minds. This point was objective when the broker ■ started, and having reached it, nothing more remained for Mm to do, and with all difficulties which thereafter arise out of the meeting of the minds of the principals he has nothing to do, is affected thereby no more than an uninterested,third party, so far as his legal relations thereto are concerned.” And this must now be considered the law for the disposition of this motion. The present disagreement of counsel, like-their former attitude, relates mostly to a question of evidence. Upon the former trial the evidence tended to establish that the contract as agreed was conditionally signed in two specified particulars : First. That there was reserved the right of. ' withdrawal by Weill,-in which event there was to'be no contract-whatever. Second. If Weill did not exercise the right’ of withdrawal then a contract was to be prepared which should constitute the agreement of the parties. As bearing upon. the latter proposition and in connection with Weill’s testi- . mony, the court spbmitted the contract as evidence,, and we ■ held such ruling proper. There was nothing in this ruling which authorized the inference that if the parties deliberately adopted the option contract as constituting their agreement,' that it was not binding upon' them, even though it was indefinite and incapable of inference, or did not provide . for all details, < or provided that details should be thereafter settled; arid this for the reason that it was competent *295for the parties to so contract, and that was all that plaintiff had contracted to bring about. In fact the contract provided that the details should be settled, not by any different arrangement, but in conformity with the agreement. The present record eliminates the second of these propositions, and presents - as the sole question the reserved'right of Weill to withdraw. That question was properly submitted to the jury, and the jury, by their verdict, have found that Weill reserved no such right, but that in fact he signed and delivered the contract as expressive of the terms upon which he agreed to purchase. The other parties having also signed and delivered without reservation, the instrument then constituted their agreement, in consequence of which there was no question relating to the contract for submission to the jury, but the effect of such act was left as a question of law, and we find no error in the rule adopted by the court. It is true that Weill testified that the contract was not binding and was too indefinite and vague. But his statement that it was not binding cannot avail when it was signed and delivered by him, nor does the fact that it was indefinite and vague relieve from, whatever effect it had. This testimony furnishes reasons why he ought not to have signed, but it is not effective to destroy the effect of what he did. We are, therefore, of opinion that the rulings and submission of the trial court in this respect were correct. The exception to the charge that the defendant held the affirmative of the question of Weill’s conditional signing is unavailing. The court correctly charged the jury in effect that plaintiff was required to satisfy them by a fair preponderance, of evidence that he had procured a purchaser.. This left with the plaintiff the burden of proof to establish his cause of action, and, having proved the contract, defendant would be cast in judgment unless he answered it. The burden of proof was not shifted, but as defendant claimed the execution of the contract was conditional, he was required to establish it by a fair preponderance of proof. Fairly construed, this is the effect of the court’s charge. Heilman v. Lazarus, 90 N. Y. 672; Farmers’ L. & T. Co. v. Siefke, 144 id. 354.
*296No error being, found, the exceptions aré overruled and the motion for a new trial denied,, with costs.
Titus, Oh. J,, concurs.
Exceptions overruled and motion denied, with costs.